Title: From Thomas Jefferson to Albert Gallatin, 29 December 1801
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Th:J. to mr Gallatin.
            Dec. 29. 1801.
          
          I inclose you a letter I recieved yesterday from mr Stone on the subject of the Wilmington collectorship. you will percieve he is in favor of Bloodworth, and counting on a personal opposition from mr Steele, confides another in the judgment you will form on your own knolege of mr Bloodworth. his letter of course must not be seen by mr Steele. if you have an opportunity of seeing mr Franklin, I wish you would ask his opinion, as he is an honest judicious man. does Johnston come from the quarter of Wilmington? I know nothing of him personally, nor how far his opinion would merit confidence.
          Is it worth while for me to state to Congress the particular inspectorships put down, while we expect confidently they will put down the whole internal system? Will you prepare a message to them respecting the erection of the N. Western district & compensation for the Supervisor, as you are more familiar with the laws & facts relating to the subject than I am? I suppose the compensation is only to be retrospective. health & esteem.
          
            Th: Jefferson
          
          
            P.S. I approve of your not medling with the bank elections. I will do what I can, delicately, for mrs Jackson.
          
        